Citation Nr: 1123730	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-31 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, for a period of on-the-job training prior to October 26, 2008.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The Veteran's claim for entitlement to educational assistance benefits for on-the-job training was received by VA on October 26, 2009.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for on-the-job training prior to October 26, 2008 have not been met.  38 C.F.R. §§ 21.1029, 21.7131 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A. Chapter 30, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits).  Since this is a matter under Chapter 30, the VCAA provisions are not applicable to this appeal.

The Veteran seeks retroactive payment of educational benefits under Chapter 30 for an on-the-job training program with the Fort Mojave Tribal Police Department.  He maintains that his delay in submitting his application was due to the complex administrative process and errors made by personnel with the Fort Mojave Tribal Police Department.

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: the date of certification of the educational institution; one year before the date of claim; the effective date of the approval of the course; or one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b).

A claim is a formal claim when the claimant (or an authorized representative) files the claim with VA, and (1) the claim is a claim for educational assistance; an increase in educational assistance; or an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) and the claim is filed on that form.  38 C.F.R. § 21.1029(d).

The term informal claim means any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance; or a claim from an individual or from an authorized representative on that individual's behalf for a benefit that is filed in a document other than in the prescribed form.  38 C.F.R. § 21.1029(e)(1).  The act of enrolling in an approved educational institution or training establishment is not an informal claim.  38 C.F.R. § 21.1029(e)(4).

In this case, the Veteran contends that his formal claim for benefits was not submitted until October 2009 due to errors made by other officials, and that his numerous contacts with the Arizona Department of Veterans' Services prior to October 2009 should be considered an informal claim for benefits.  The evidence of record does indeed show that the Veteran was in regular contact with the Arizona Department of Veterans' Services as early as July 2008, and that these contacts indicated a desire to apply for VA-administered educational assistance.  However, the Arizona Department of Veterans' Services is not part of VA.  The Arizona Department of Veterans' Services is an agency of the State of Arizona and is not part of VA, which is a department of the Federal government.  While Arizona Department of Veterans' Services may assist Arizona residents with VA claims, that agency is an independent organization over which VA has no authority.  Similarly, the Arizona Department of Veterans' Services does not represent VA, and any actions taking by Arizona Department of Veterans' Services are not binding on VA in any manner.  Accordingly, none of the Veteran's communications with the Arizona Department of Veterans' Services can be considered an informal claim for VA purposes, as they were not received by VA prior to the date of his formal claim.

The evidence of record shows that VA first received notice of the Veteran's intention of filing for on-the-job training benefits when the VA received the Veteran's VA form 22-1990 on October 26, 2009.  Accordingly, one year before the date of the claim is October 26, 2008.  As such, the commencing date of the award of educational assistance cannot be earlier than October 26, 2008.  38 C.F.R. § 21.7131(a).

It is apparent from the evidence of record that receipt of the Veteran's claim by VA was greatly delayed due to the actions of the Arizona Department of Veterans' Services and the Fort Mojave Tribal Police Department.  However, these organizations are not part of VA, and VA cannot be held responsible for their deficiencies.  The applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.

Since the regulations specifically state that the commencing date of the Veteran's award of educational assistance cannot be earlier than one year prior to the date of receipt of the claim, educational assistance benefits under 38 U.S.C.A. Chapter 30 for a period of on-the-job training prior to October 26, 2008 cannot be granted.  


ORDER

Entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for a period of on-the-job training prior to October 26, 2008 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


